Case 2:17-cv-08272-ODW-RAO Document 23 Filed 11/20/18 Page 1 of 2 Page ID #:109



  1                                           NOTE: CHANGES MADE BY THE COURT
  2
  3
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MARIA DE LOURDES LUNA and                        Case No.: 2:17-cv-08272-ODW-RAO
      KAREN CANO,
 12                                                    [Assigned to Hon. Otis D. Wright, II]
                     Plaintiffs,
 13
            v.                              [PROPOSED] ORDER RE JOINT
 14                                         STIPULATION TO CONTINUE
      FCA US, LLC, a Delaware limited       EXPERT AND NON-EXPERT
 15   liability company, and DOES 1 through DISCOVERY CUT-OFF DATES
      10, inclusive;
 16
                     Defendants.                       Complaint Filed: October 27, 2017
 17
                                                       Pre-Trial Conference Date: Dec. 31, 2018
 18
                                                       Trial Date: January 22, 2019
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                 [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY CUT-OFF DATES
Case 2:17-cv-08272-ODW-RAO Document 23 Filed 11/20/18 Page 2 of 2 Page ID #:110



  1         Based on the Joint Stipulation of the Parties, and good cause appearing
  2   therefore, IT IS ORDERED that the non-expert discovery cut-off dates be
  3   CONTINUED for thirty (30) days to December 7, 2018, and only as to the
  4   depositions of Plaintiffs and for Defendant to conduct a vehicle inspection.
  5         No further continuances will be granted absent a showing of good cause
  6   supported by declaration or affidavit under penalty of perjury. All other dates and
  7   deadlines remain unchanged.
  8
  9
 10
 11   Dated: November 20, 2018
 12                                               By:
                                                        Hon. Otis D. Wright II
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         1
             [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY CUT-OFF DATES
